— Order, Supreme Court, New York County, entered July 10, 1975, unanimously modified, on the law and on the facts, without costs and without disbursements, to reinstate defendant’s Interrogatories Nos. 21 through 26 and to require they be answered, and otherwise affirmed. Plaintiff is seeking damages based on an alleged contract of employment, which he alleges was wrongfully terminated, and seeks to recover unpaid salary. The interrogatories in question seek information pertaining to the plaintiff’s salary as his father’s employee for the one year prior to and the one year after the alleged contract term. The burden to show the amount which might have been earned by the plaintiff by way of mitigation of damages is on the defendants. (Milage v Woodward, 186 NY 252, 259.) The plaintiff contends that his earnings working for his father during the period in which he could have reduced the damages were insubstantial. Given the liberal discovery policy, Allen v Crowell-Collier Pub. Co. (21 NY2d 403), it was in order to require the plaintiff to answer the interrogatories posed. As to Interrogatory No. 20, which seeks detail as to plaintiff’s personal budget for the period of damage, we affirm the denial. Concur — Stevens, P. J., Kupferman, Lupiano, Lane and Nunez, JJ.